1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                 ***
8     DARIO RODRIGUEZ,                                 Case No. 3:16-cv-00143-MMD-CBC
9                                         Plaintiff,
             v.
10
      ADAM ENDEL, et al.,
11
                                      Defendants.
12                                                                and related cases
13    DARIO RODRIGUEZ,                                 Case No. 3:16-cv-00276-MMD-CBC
14                                        Plaintiff,
             v.
15
      BRIAN SANDOVAL, et al.,
16
                                      Defendants.                         and
17

18    DARIO RODRIGUEZ,                                 Case No. 3:16-cv-00609-MMD-CBC
19                                        Plaintiff,
             v.                                              ORDER ON MOTION FOR
20                                                             RECONSIDERATION
      UNITED STATES SENATE, et al.,
21
                                      Defendants.
22

23          The Court screened Plaintiff’s second amended civil rights complaint on October

24   19, 2018, and permitted some of the claims to proceed while dismissing others. (ECF No.

25   30 at 11-13.)

26          Plaintiff filed a motion for reconsideration on November 9, 2018. (ECF No. 32.) In

27   that motion, Plaintiff objects to the dismissal of claims that were in his second amended

28   complaint. (Id. at 1-2.) Plaintiff does not object to the dismissal of any claim in particular,
1    but instead seems to object to the dismissal of any claim. (Id.) He maintains that he is

2    inexperienced in the law and that the Court should hear the rest of his lawsuit. (Id. at 2-

3    4.)

4           A motion to reconsider must set forth “some valid reason why the court should

5    reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

6    persuade the court to reverse its prior decision.” Frasure v. United States, 256 F.Supp.2d

7    1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented

8    with newly discovered evidence, (2) committed clear error or the initial decision was

9    manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.

10   1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is
11   not an avenue to re-litigate the same issues and arguments upon which the court already

12   has ruled.” Brown v. Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288 (D. Nev. 2005).

13          The Court denies Plaintiff’s motion for reconsideration. As the Court previously

14   noted, Plaintiff already has received two opportunities to amend his complaint.

15   Furthermore, Plaintiff has not identified any particular errors in the Court’s latest screening

16   order. This case will proceed based on the findings in the Court’s October 19, 2018

17   screening order.

18          It is therefore ordered that Plaintiff’s motion for reconsideration (ECF No. 32) is

19   denied.

20          DATED THIS 9th day of January 2019.
21
                                                        MIRANDA M. DU
22                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27
28

                                                   2
